


Exhibit 10.18


EQUITY COMMONWEALTH


Schedule of Annual Independent Trustee Fees and Other Compensation


The independent trustees of Equity Commonwealth are entitled to the following
annual compensation:


Annual Retainer - Cash
 
$60,000
Annual Retainer - Restricted Share Awards
 
Each independent trustee will receive restricted common shares with a value of
$100,000 on an annual basis, which shares will vest on the one-year anniversary
of the grant date.
Lead Trustee Annual Retainer
 
$30,000
Audit Committee Chair Annual Retainer
 
$20,000
Compensation Committee Chair Annual Retainer
 
$15,000
Nominating and Corporate Governance Committee Chair Annual Retainer
 
$15,000
Audit Committee Member
 
$8,000
Compensation Committee Member
 
$6, 000
Governance Committee Member
 
$6,000
Independent Special Litigation Committee Member
 
$6,000
Reimbursements
 
Each independent trustee will be entitled to reimbursement for travel expenses
related to a Board or Committee meeting.





Annual Compensation for Chairman of the Board of Trustees


The Chairman of the Board is entitled to the following annual compensation:
Annual Retainer - LTIP Awards
 
The Chairman of the Board will receive equity awards pursuant to the Company’s
Long-Term Incentive Plan (the “LTIP Awards”). 33% of the target LTIP Awards will
consist of restricted common shares subject to time-based vesting restrictions.
67% of the target LTIP Awards will consist of restricted share units (“RSUs”)
subject to time-based and performance-based vesting restrictions. The LTIP
Awards issued will have a target value of $2,000,000. The number of RSUs that
will be earned by the Chairman of the Board, if any, will not be determined
until the end of a three-year performance period, and therefore the actual value
of the RSUs could be higher or lower than the foregoing target level, depending
on the Company’s achievement of the applicable performance criteria.
 
 
 
Reimbursements
 
The Chairman of the Board will be entitled to reimbursement for travel expenses
related to company business and Board or Committee meetings.





